Mr. Justice Brown
delivered the opinion of the court.
*609As the verdict of guilty was rendered upon all the counts, and the sentence did not exceed that which might properly have been imposed upon conviction under any single count, such sentence is good if any such count is found to be sufficient! As the fourteenth, fifteenth, and sixteenth counts of this indictment are the same as the eighth, ninth, and tenth of the other indictment, which were held to be good, except that the defendant is charged with aiding and abetting the president instead of the cashier in the fraudulent misapplication of the Nettleton notes, and the twentieth bears the same resemblance to the fourteenth of the other, it follows that these counts are also good, and the judgment of the court below is, therefore,

Affirmed.

Mb. Justice Field dissented for the reasons stated in his dissenting opinion in Evans v. United States, ante, 584.